EXHIBIT 10.2

USEC Inc.

3.0% Convertible Senior Notes due 2014

________

Underwriting Agreement

September 24, 2007

Goldman, Sachs & Co.,
Wachovia Capital Markets, LLC,
As representatives of the several Underwriters
named in Schedule I hereto,
c/o Goldman, Sachs & Co.,
85 Broad Street,
New York, New York 10004.
Ladies and Gentlemen:

USEC Inc., a Delaware corporation (the “Company”), proposes, subject to the
terms and conditions stated herein, to issue and sell to the underwriters named
in Schedule I hereto (the “Underwriters”) $500,000,000 in aggregate principal
amount of its 3.0% convertible senior notes due 2014 (the “Firm Securities”),
convertible into shares of the Company’s common stock, par value $0.10 per share
(the “Stock”) and, at the election of the Underwriters, up to an aggregate of
$75,000,000 in additional principal amount of 3.0% convertible senior notes (the
“Optional Securities”) (the Firm Securities and the Optional Securities that the
Underwriters elect to purchase pursuant to Section 2 hereof being collectively
called the “Securities”).

1. The Company represents and warrants to, and agrees with, each of the
Underwriters that:

(a) An “automatic shelf registration statement” as defined under Rule 405 under
the Securities Act of 1933, as amended (the “Act”) on Form S-3 (File
No. 333-146063) in respect of the Firm Securities and the Optional Securities
and shares of Stock issuable upon conversion thereof has been filed with the
Securities and Exchange Commission (the “Commission”) not earlier than three
years prior to the date hereof; such registration statement, and any
post-effective amendment thereto, became effective on filing; and no stop order
suspending the effectiveness of such registration statement or any part thereof
has been issued and no proceeding for that purpose has been initiated or
threatened by the Commission, and no notice of objection of the Commission to
the use of such registration statement or any post-effective amendment thereto
pursuant to Rule 401(g)(2) under the Act has been received by the Company (the
base prospectus filed as part of such registration statement, in the form in
which it has most recently been filed with the Commission on or prior to the
date of this Agreement, is hereinafter called the “Basic Prospectus”; any
preliminary prospectus (including any preliminary prospectus supplement)
relating to the Securities filed with the Commission pursuant to Rule 424(b)
under the Act is hereinafter called a “Preliminary Prospectus”; the various
parts of such registration statement, including all exhibits thereto but
excluding Form T-1 and including any prospectus supplement relating to the
Securities that is filed with the Commission and deemed by virtue of Rule 430B
to be part of such registration statement, each as amended at the time such part
of the registration statement became effective, are hereinafter collectively
called the “Registration Statement”; the Basic Prospectus, as amended and
supplemented by any amendment or supplement related to the Securities
immediately prior to the Applicable Time (as defined in Section 1(c) hereof), is
hereinafter called the “Pricing Prospectus”; the form of the final prospectus
relating to the Securities filed with the Commission pursuant to Rule 424(b)
under the Act in accordance with Section 5(a) hereof is hereinafter called the
“Prospectus”; any reference herein to the Basic Prospectus, the Pricing
Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the Act, as of the date of such prospectus; any
reference to any amendment or supplement to the Basic Prospectus, any
Preliminary Prospectus or the Prospectus shall be deemed to refer to and include
any post-effective amendment to the Registration Statement, any prospectus
supplement relating to the Securities filed with the Commission pursuant to Rule
424(b) under the Act and any documents filed under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and incorporated therein, in each case
after the date of the Basic Prospectus, such Preliminary Prospectus, or the
Prospectus, as the case may be; any reference to any amendment to the
Registration Statement shall be deemed to refer to and include any annual report
of the Company filed pursuant to Section 13(a) or 15(d) of the Exchange Act
after the effective date of the Registration Statement that is incorporated by
reference in the Registration Statement; and any “issuer free writing
prospectus” as defined in Rule 433 under the Act relating to the Securities is
hereinafter called an “Issuer Free Writing Prospectus”);

(b) No order preventing or suspending the use of any Preliminary Prospectus or
any Issuer Free Writing Prospectus has been issued by the Commission, and each
Preliminary Prospectus, at the time of filing thereof, conformed in all material
respects to the requirements of the Act and the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”) and the rules and regulations of the
Commission thereunder, and did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that this representation and
warranty shall not apply to any statements or omissions made in reliance upon
and in conformity with information furnished in writing to the Company by an
Underwriter through Goldman, Sachs & Co. and Wachovia Capital Markets, LLC
(together, the “Representatives”) expressly for use therein;

(c) For the purposes of this Agreement, the “Applicable Time” is 6:15 pm (New
York City time) on the date of this Agreement; the Pricing Prospectus as
supplemented by the final term sheet prepared and filed pursuant to Section 5(a)
hereof, taken together (collectively, the “Pricing Disclosure Package”) as of
the Applicable Time, did not include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and each Issuer Free Writing Prospectus listed on Schedule II(a)
hereto does not conflict with the information contained in the Registration
Statement, the Pricing Prospectus or the Prospectus and each such Issuer Free
Writing Prospectus, as supplemented by and taken together with the Pricing
Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in
an Issuer Free Writing Prospectus in reliance upon and in conformity with
information furnished in writing to the Company by an Underwriter through
Goldman, Sachs & Co. expressly for use therein;

(d) The documents incorporated by reference in the Pricing Prospectus and the
Prospectus, when they became effective or were filed with the Commission, as the
case may be, conformed in all material respects to the requirements of the Act
or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder, and none of such documents contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; any further
documents so filed and incorporated by reference in the Prospectus or any
further amendment or supplement thereto, when such documents become effective or
are filed with the Commission, as the case may be, will conform in all material
respects to the requirements of the Act or the Exchange Act, as applicable, and
the rules and regulations of the Commission thereunder and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Company by an Underwriter through Goldman, Sachs &
Co. expressly for use therein; and no such documents were filed with the
Commission since the Commission’s close of business on the business day
immediately prior to the date of this Agreement and prior to the execution of
this Agreement, except as set forth on Schedule II(b) hereto;

(e) The Registration Statement conforms, and the Prospectus and any further
amendments or supplements to the Registration Statement and the Prospectus will
conform, in all material respects to the requirements of the Act and the Trust
Indenture Act and the rules and regulations of the Commission thereunder and do
not and will not, as of the applicable effective date as to each part of the
Registration Statement and as of the applicable filing date as to the Prospectus
and any amendment or supplement thereto, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
this representation and warranty shall not apply to any statements or omissions
made in reliance upon and in conformity with information furnished in writing to
the Company by an Underwriter through Goldman, Sachs & Co. expressly for use
therein;

(f) Neither the Company nor any of its subsidiaries has sustained since the date
of the latest audited financial statements incorporated by reference in the
Pricing Prospectus any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Prospectus except as would not,
individually or in the aggregate, have a material adverse effect on the
management, properties, financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”); and, since the respective dates as of which information is
given in the Registration Statement and the Pricing Prospectus, there has not
been any change in the capital stock (except for de minimis issuances pursuant
to the Company’s Direct Stock Purchase Plan and 1999 Employee Stock Purchase
Plan and de minimis issuances of common stock upon the exercise of options
outstanding on the date hereof) or long term debt of the Company or any of its
subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, taken as a whole, otherwise than as set forth
or contemplated in the Pricing Prospectus;

(g) The Company and its subsidiaries have good and marketable title to all
personal property (other than intellectual property, which is covered by Section
1(v) hereof) owned by them, in each case that is material to the business of the
Company and its subsidiaries, taken as a whole, free and clear of all liens,
encumbrances and defects except those (1) pursuant to the Amended and Restated
Revolving Credit Agreement dated as of August 18, 2005 among the Company, United
States Enrichment Corporation and the lenders named therein, as further amended,
the (“Credit Agreement”) and the Amended and Restated Omnibus Pledge and
Security Agreement dated as of August 18, 2005 by the Company, United States
Enrichment Corporation, NAC Holding Inc. and NAC International Inc., in favor of
JPMorgan Chase Bank, N.A., as administrative and collateral agent for the
lenders (the “Security Agreement” and together with the Credit Agreement, the
“Credit Documents”), (2) such as are described in the Pricing Prospectus or
(3) such as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its subsidiaries; and any real property and buildings held
under lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries;

(h) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own or lease its properties and conduct its
business as described in the Pricing Prospectus, and has been duly qualified as
a foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, or is subject to
no material liability or disability by reason of the failure to be so qualified
in any such jurisdiction except where the failure to be so qualified would not,
individually or in the aggregate, have a Material Adverse Effect; and each of
the subsidiaries of the Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of its jurisdiction of
incorporation;

(i) The Company has an authorized capitalization as set forth in the Pricing
Prospectus and all of the issued shares of capital stock of the Company have
been duly and validly authorized and issued and are fully paid and
non-assessable; the shares of Stock initially issuable upon conversion of the
Securities have been duly and validly authorized and reserved for issuance and,
when issued and delivered in accordance with the provisions of the Securities
and the Indenture referred to below, will be duly and validly issued, fully paid
and non-assessable and will conform to the description of the Stock contained in
the Pricing Disclosure Package and the Prospectus; and all of the issued shares
of capital stock of each of the subsidiaries of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and (except for
directors’ qualifying shares and except as otherwise set forth in the Pricing
Prospectus) are owned directly or indirectly by the Company, free and clear of
all liens, encumbrances, equities or claims except as would not have a Material
Adverse Effect;

(j) The Firm Securities and the Optional Securities have been duly authorized
and, when issued and delivered pursuant to this Agreement, will have been duly
executed, authenticated, issued and delivered and will constitute valid and
legally binding obligations of the Company entitled to the benefits provided by
the indenture dated as of September 28, 2007 (the “Indenture”) between the
Company and Wells Fargo Bank, National Association, as Trustee (the “Trustee”),
under which they are to be issued, which is substantially in the form filed as
an exhibit to the Registration Statement; beneficial ownership of the Firm
Securities and Optional Securities will not constitute “beneficial ownership” of
the Company’s Stock for purposes of Article Eleventh of the Company’s
Certificate of Incorporation and the foreign ownership restrictions set forth in
Article Eleventh of the Company’s Certificate of Incorporation will not apply to
beneficial owners of the Firm Securities and Optional Securities unless and
until the beneficial owners of such Firm Securities and Optional Securities
exercise their conversion rights; the Indenture has been duly authorized and
duly qualified under the Trust Indenture Act and, when executed and delivered by
the Company and the Trustee, will constitute a valid and legally binding
instrument, enforceable in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles; and the Securities and the Indenture will conform in all material
respects to the descriptions thereof in the Pricing Disclosure Package and the
Prospectus;

(k) The issue and sale of the Securities and the compliance by the Company with
all of the provisions of the Securities, the Indenture and this Agreement and
the consummation of the transactions herein and therein contemplated will not:
(1) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (2) result in any violation of the
provisions of the Certificate of Incorporation or By-laws of the Company or
(3) result in any violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their properties, except in the case of clause
(1) or (3) for any violation that would not, individually or in the aggregate,
have a Material Adverse Effect and would not materially and adversely affect the
consummation of the transactions contemplated herein and in the Securities and
the Indenture; and no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Securities or the consummation by the
Company of the transactions contemplated by this Agreement or the Indenture
except such as have been obtained under the Act and the Trust Indenture Act and
such consents, approvals, authorizations, registrations or qualifications as
would not have a Material Adverse Effect or as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Securities by the Underwriters;

(l) Neither the Company nor any of its subsidiaries is (1) in violation of its
Certificate of Incorporation or By-laws or (2) in default in the performance or
observance of any material obligation, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound;

(m) The statements set forth in the Pricing Prospectus and the Prospectus under
the captions “Description of Notes” and “Description of Common Stock”, insofar
as they purport to constitute a summary of the terms of the Securities and the
Stock, and under the captions “Certain Material United States Federal Income Tax
Considerations” and “Underwriting”, insofar as they purport to describe the
provisions of the laws and documents referred to therein, are accurate, complete
and fair in all material respects;

(n) Other than as set forth in the Pricing Prospectus, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property of the Company or any of its subsidiaries is
the subject which, if determined adversely to the Company or any of its
subsidiaries, would, individually or in the aggregate, have a Material Adverse
Effect; and, other than as set forth in the Pricing Prospectus, to the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others;

(o) The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof, will not be an
“investment company”, as such term is defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”);

(p) (A) (i) At the time of filing the Registration Statement, (ii) at the time
of the most recent amendment thereto, if any, for the purposes of complying with
Section 10(a)(3) of the Act (whether such amendment was by post-effective
amendment, incorporated report filed pursuant to Section 13 or 15(d) of the
Exchange Act or form of prospectus), and (iii) at the time the Company or any
person acting on its behalf (within the meaning, for this clause only, of Rule
163(c) under the Act) made any offer relating to the Securities in reliance on
the exemption of Rule 163 under the Act, the Company was a “well-known seasoned
issuer” as defined in Rule 405 under the Act; and (B) at the earliest time after
the filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) under
the Act) of the Securities, the Company was not an “ineligible issuer” as
defined in Rule 405 under the Act;

(q) PricewaterhouseCoopers LLP who have audited certain financial statements of
the Company and its subsidiaries, and have audited the Company’s internal
control over financial reporting and management’s assessment thereof are
independent registered public accountants as required by the Act and the rules
and regulations of the Commission thereunder;

(r) The Company maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) that complies
with the requirements of the Exchange Act and has been designed by the Company’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. . As of
the date of the latest audited financial statements included in the Pricing
Prospectus, the Company’s internal control over financial reporting is effective
and the Company is not aware of any material weaknesses in its internal control
over financial reporting;

(s) Since the date of the latest audited financial statements incorporated by
reference in the Pricing Prospectus, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting;

(t) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective;

(u) The Company and its subsidiaries have all necessary consents,
authorizations, approvals, clearances, orders, certificates and permits of and
from, and have made all required declarations and filings with, all federal,
state, local and other governmental authorities (including, without limitation,
the Nuclear Regulatory Commission (“NRC”), the Department of Energy (“DOE”) and
the Occupational Safety and Health Administration (“OSHA”), all self-regulatory
organizations and all courts and other tribunals, to own, lease, license and use
their respective properties and assets, as applicable, and to conduct their
respective businesses in the manner described in the Pricing Prospectus, except
such consents, authorizations, approvals, clearances, orders, certificates,
permits, declarations and filings the failure of which to have would not,
individually or in the aggregate, have a Material Adverse Effect;

(v) The Company or its subsidiaries own, have the right to use or can acquire on
reasonable terms, all material patents, patent rights, intellectual property
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks and trade names currently employed by
the Company and its subsidiaries in connection with the business now operated by
the Company and its subsidiaries except as would not, individually or in the
aggregate, have a Material Adverse Effect and neither the Company nor any of its
subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any of the foregoing that if resolved
against the Company or its Subsidiaries, would, individually or in the
aggregate, have a Material Adverse Effect;

(w) Except as set forth in the Pricing Prospectus, the Company and its
subsidiaries (1) are and have been in compliance with all applicable federal,
state and local laws, including common law, and regulations, relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(2) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(3) are in compliance with all terms and conditions of any such permit, license
or approval, except in the case of each of clauses (1), (2) and (3), to the
extent that the failure to so comply or receive, as applicable, would not,
individually or in the aggregate, have a Material Adverse Effect;

(x) Except as set forth in the Pricing Prospectus, there are no costs or
liabilities associated with Environmental Laws (including, without limitation,
any current or anticipated capital or operating expenditures required for
clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) that would, after taking into
account existing indemnities from the DOE and after giving effect to the
Privatization Act, Chapter 1, Title 3 of Public Law 104-134, and the Energy
Policy Act of 1992, Public Law 102-486, individually or in the aggregate, have a
Material Adverse Effect;

(y) Other than as disclosed in the Pricing Prospectus, no labor dispute with the
employees of the Company or any of its subsidiaries exists, or, to the knowledge
of the Company, is imminent, which would, individually or in the aggregate, have
a Material Adverse Effect; and

(z) Except as would not, individually or in the aggregate have a Material
Adverse Effect, (1) the Company and its subsidiaries comply with the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Internal
Revenue Code of 1986, as amended (the “Code”) and the terms of each plan, if and
to the extent applicable, with respect to each “pension plan” (as defined in
Section 3(2) of ERISA) maintained by the Company or any of its subsidiaries and
(2) none of the Company or its subsidiaries has incurred, or expects to incur,
any liability (other than contributions made in accordance with the terms of
applicable plans) under Title IV of ERISA with respect to any ongoing, frozen or
terminated “pension plan” that is subject to Title IV of ERISA and is, or was,
maintained by the Company, its subsidiaries or any other person or entity that,
together with the Company and its subsidiaries, is treated as a single employer
under Section 414 of the Code.

2. Subject to the terms and conditions herein set forth, (a) the Company agrees
to issue and sell to each of the Underwriters, and each of the Underwriters
agrees, severally and not jointly, to purchase from the Company, at a purchase
price of 97.75% of the principal amount thereof, the principal amount of
Securities set forth opposite the name of such Underwriter in Schedule I hereto,
and (b) in the event and to the extent that the Underwriters shall exercise the
election to purchase Optional Securities as provided below, the Company agrees
to issue and sell to each of the Underwriters, and each of the Underwriters
agrees, severally and not jointly, to purchase from the Company, at the same
purchase price set forth in clause (a) of this Section 2, that portion of the
aggregate principal amount of the Optional Securities as to which such election
shall have been exercised (to be adjusted by you so as to eliminate fractions)
determined by multiplying such aggregate principal amount of Optional Securities
by a fraction, the numerator of which is the maximum aggregate principal amount
of Optional Securities which such Underwriter is entitled to purchase as set
forth opposite the name of such Underwriter in Schedule I hereto and the
denominator of which is the maximum aggregate principal amount of Optional
Securities that all of the Underwriters are entitled to purchase hereunder.

The Company hereby grants to the Underwriters the right to purchase at their
election up to $75,000,000 in aggregate principal amount of Optional Securities,
at the same purchase price set forth in clause (a) of the first paragraph of
this Section 2, for the sole purpose of covering sales of securities in excess
of the aggregate principal amount of Firm Securities. Any such election to
purchase Optional Securities may be exercised only by written notice from you to
the Company, given within a period of 30 calendar days after the date of this
Agreement, setting forth the aggregate principal amount of Optional Securities
to be purchased and the date on which such Optional Securities are to be
delivered, as determined by you but in no event earlier than the First Time of
Delivery (as defined in Section 4 hereof) or, unless you and the Company
otherwise agree in writing, earlier than two or later than ten business days
after the date of such notice.

3. Upon the authorization by you of the release of the Firm Securities, the
several Underwriters propose to offer the Firm Securities for sale upon the
terms and conditions set forth in the Prospectus.

4. (a) The Securities to be purchased by each Underwriter hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian. The time and date of such delivery
and payment shall be, with respect to the Firm Securities, approximately 9:30
a.m. (New York City time), on September 28, 2007, or at such time and date as
you and the Company may agree upon in writing, and, with respect to the Optional
Securities, approximately 9:30 a.m. (New York City time), on the date specified
by you in the written notice given by you of the Underwriters’ election to
purchase the Optional Securities, or at such other time and date as you and the
Company may agree upon in writing. Such time and date for delivery of the Firm
Securities is herein called the “First Time of Delivery”, such time and date for
delivery of the Optional Securities, if not the First Time of Delivery, is
herein called the “Second Time of Delivery”, and each such time and date for
delivery is herein called a “Time of Delivery”. The Company will deliver the
Securities to Goldman, Sachs & Co., for the account of each Underwriter, against
payment by or on behalf of such Underwriter of the purchase price therefor by
wire transfer of Federal (same-day) funds to the account specified by the
Company to Goldman, Sachs & Co. at least forty-eight hours in advance, by
causing DTC to credit the Securities to the account of Goldman, Sachs & Co. at
DTC. The Company will cause the certificates representing the Securities to be
made available to Goldman, Sachs & Co. for checking at least twenty-four hours
prior to the Time of Delivery (as defined below) at the office of DTC or its
designated custodian (the “Designated Office”).

(b) The documents to be delivered at each Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross-receipt for
the Securities and any additional documents requested by the Underwriters
pursuant to Section 8(k) hereof, will be delivered at the offices of Sullivan &
Cromwell LLP, 1701 Pennsylvania Ave., N.W., Washington, D.C. 20006 (the “Closing
Location”), and the Securities will be delivered at the Designated Office, all
at the Time of Delivery. A meeting will be held at the Closing Location at 5:00
p.m., New York City time, on the New York Business Day next preceding such Time
of Delivery, at which meeting the final drafts of the documents to be delivered
pursuant to the preceding sentence will be available for review by the parties
hereto. For the purposes of this Section 4, “New York Business Day” shall mean
each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which
banking institutions in New York City are generally authorized or obligated by
law or executive order to close.

5. The Company agrees with each of the Underwriters:

(a) To prepare the Prospectus in a form approved by you and to file such
Prospectus pursuant to Rule 424(b) under the Act not later than the Commission’s
close of business on the second business day following the date of this
Agreement; to make no further amendment or any supplement to the Registration
Statement, the Basic Prospectus or the Prospectus prior to such Time of Delivery
which shall be disapproved by you promptly after reasonable notice thereof; to
advise you, promptly after it receives notice thereof, of the time when any
amendment to the Registration Statement has been filed or becomes effective or
any amendment or supplement to the Prospectus has been filed and to furnish you
with copies thereof; to prepare a final term sheet, containing solely a
description of the Securities, in a form approved by you and to file such term
sheet pursuant to Rule 433(d) under the Act within the time required by such
Rule; to file promptly all other material required to be filed by the Company
with the Commission pursuant to Rule 433(d) under the Act; to file promptly all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d)
of the Exchange Act subsequent to the date of the Prospectus and for so long as
the delivery of a prospectus (or in lieu thereof, the notice referred to in Rule
173(a) under the Act) is required in connection with the offering or sale of the
Securities; to advise you, promptly after it receives notice thereof, of the
issuance by the Commission of any stop order or of any order preventing or
suspending the use of any Preliminary Prospectus or other prospectus in respect
of the Securities, of any notice of objection of the Commission to the use of
the Registration Statement or any post-effective amendment thereto pursuant to
Rule 401(g)(2) under the Act, of the suspension of the qualification of the
Securities or the shares of Stock issuable upon conversion of the Securities for
offering or sale in any jurisdiction, of the initiation or threatening of any
proceeding for any such purpose, or of any request by the Commission for the
amending or supplementing of the Registration Statement or the Prospectus or for
additional information; and, in the event of the issuance of any stop order or
of any order preventing or suspending the use of any Preliminary Prospectus or
other prospectus or suspending any such qualification, to promptly use its best
efforts to obtain the withdrawal of such order; and in the event of any such
issuance of a notice of objection, promptly to take such steps including,
without limitation, amending the Registration Statement or filing a new
registration statement, at its own expense, as may be necessary to permit offers
and sales of the Securities by the Underwriters (references herein to the
Registration Statement shall include any such amendment or new registration
statement);

(b) If required by Rule 430B(h) under the Act, to prepare a form of prospectus
in a form approved by you, and to file such form of prospectus pursuant to Rule
424(b) under the Act not later than may be required by Rule 424(b) under the
Act; and to make no further amendment or supplement to such form of prospectus
which shall be disapproved by you promptly after reasonable notice therereof;

(c) If by the third anniversary (the “Renewal Deadline”) of the initial
effective date of the Registration Statement, any of the Securities remain
unsold by the Underwriters, the Company will file, if it has not already done so
and is eligible to do so, a new automatic shelf registration statement relating
to the Securities, in a form satisfactory to you. If at the Renewal Deadline the
Company is no longer eligible to file an automatic shelf registration statement,
the Company will, if it has not already done so, file a new shelf registration
statement relating to the Securities, in a form satisfactory to you and will use
its best efforts to cause such registration statement to be declared effective
within 180 days after the Renewal Deadline. The Company will take all other
action necessary or appropriate to permit the public offering and sale of the
Securities to continue as contemplated in the expired registration statement
relating to the Securities. References herein to the Registration Statement
shall include such new automatic shelf registration statement or such new shelf
registration statement, as the case may be;

(d) Promptly from time to time to take such action as you may reasonably request
to qualify the Securities and the shares of Stock issuable upon conversion of
the Securities for offering and sale under the securities laws of such
jurisdictions as you may request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Securities, provided
that in connection therewith the Company shall not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction;

(e) Prior to 10:00 a.m., New York City time, on the New York Business Day next
succeeding the date of this Agreement and from time to time, to furnish the
Underwriters with written and electronic copies of the Prospectus in New York
City in such quantities as you may reasonably request, and, if the delivery of a
prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under the
Act) is required at any time prior to the expiration of nine months after the
time of issue of the Prospectus in connection with the offering or sale of the
Securities and the shares of Stock issuable upon conversion of the Securities
and if at such time any event shall have occurred as a result of which the
Prospectus as then amended or supplemented would include an untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made when such Prospectus (or in lieu thereof, the notice referred to in Rule
173(a) under the Act) is delivered, not misleading, or, if for any other reason
it shall be necessary during such same period to amend or supplement the
Prospectus or to file under the Exchange Act any document incorporated by
reference in the Prospectus in order to comply with the Act, the Exchange Act or
the Trust Indenture Act, to notify you and upon your request to file such
document and to prepare and furnish without charge to each Underwriter and to
any dealer in securities as many written and electronic copies as you may from
time to time reasonably request of an amended Prospectus or a supplement to the
Prospectus which will correct such statement or omission or effect such
compliance; and in case any Underwriter is required to deliver a prospectus (or
in lieu thereof, the notice referred to in Rule 173(a) under the Act) in
connection with sales of any of the Securities and the shares of Stock issuable
upon conversion of the Securities at any time nine months or more after the time
of issue of the Prospectus, upon your request but at the expense of such
Underwriter, to prepare and deliver to such Underwriter as many written and
electronic copies as you may request of an amended or supplemented Prospectus
complying with Section 10(a)(3) of the Act;

(f) To make generally available to its securityholders as soon as practicable,
but in any event not later than sixteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the Act), an earnings
statement of the Company and its subsidiaries (which need not be audited)
complying with Section 11(a) of the Act and the rules and regulations of the
Commission thereunder (including, at the option of the Company, Rule 158);

(g) During the period beginning from the date hereof and continuing to and
including the date 90 days after the date of the Prospectus, not to offer, sell,
contract to sell, pledge, grant any option to purchase, make any short sale or
otherwise dispose, except as provided hereunder, of any securities of the
Company that are substantially similar to the Securities or the Stock, including
but not limited to any options or warrants to purchase shares of Stock or any
securities that are convertible into or exchangeable for, or that represent the
right to receive, Stock or any such substantially similar securities (other than
(1) the offer and sale of Securities pursuant to this Agreement, (2) the offer
and sale of Stock by the Company pursuant to the Underwriting Agreement, dated
the date hereof, between the Company, Goldman, Sachs & Co., and Merrill, Lynch,
Pierce, Fenner & Smith Incorporated, as representatives of the several
Underwriters named therein relating to the common stock of the Company, which
shall occur concurrently with this offer and sale of Securities, (3) the grant
of stock options or other equity awards pursuant to the USEC Inc. 1999 Equity
Incentive Plan, as amended, including issuances of restricted stock or
restricted stock units, (4) issuances pursuant to the Dividend Reinvestment and
Direct Stock Purchase Plan, Employee Stock Purchase Plan, as amended, (5) the
issuance of Stock pursuant to the exercise of such options or settlement of such
equity awards or (6) upon the conversion or exchange of convertible or
exchangeable securities outstanding as of the date of this Agreement), without
your prior written consent;

(h) To pay the required Commission filing fees relating to the Securities within
the time required by Rule 456(b)(1) under the Act without regard to the proviso
therein and otherwise in accordance with Rules 456(b) and 457(r) under the Act;

(i) To use the net proceeds received by it from the sale of the Securities
pursuant to this Agreement in the manner specified in the Pricing Prospectus
under the caption “Use of Proceeds”;

(j) To reserve and keep available at all times, free of preemptive rights,
shares of Stock for the purpose of enabling the Company to satisfy any
obligation to issue shares of its Stock upon conversion of the Securities; and

(k) To use its commercially reasonable efforts to list, subject to notice of
issuance, the Securities on the New York Stock Exchange (the “Exchange”).

6.

(a) (i) The Company represents and agrees that, other than the final term sheet
prepared and filed pursuant to Section 5(a) hereof, without the prior consent of
Goldman, Sachs & Co., it has not made and will not make any offer relating to
the Securities that would constitute a “free writing prospectus” as defined in
Rule 405 under the Act;

(ii) Each Underwriter represents and agrees that, without the prior consent of
each of the Company and Goldman, Sachs & Co., other than one or more term sheets
relating to the Securities containing customary information and conveyed to
purchasers of Securities, it has not made and will not make any offer relating
to the Securities that would constitute a free writing prospectus; and

(iii) The Company and the Underwriters agree that any such free writing
prospectus described in clauses (i) and (ii) of this Section 6(a), the use of
which has been consented to by the Company and Goldman, Sachs & Co. (including
the final term sheet prepared and filed pursuant to Section 5(a) hereof), is
listed on Schedule II(a) hereto;

(b) The Company has complied and will comply with the requirements of Rule 433
under the Act applicable to any Issuer Free Writing Prospectus, including timely
filing with the Commission or retention where required and legending; and

(c) The Company agrees that if at any time following issuance of an Issuer Free
Writing Prospectus any event occurred or occurs as a result of which such Issuer
Free Writing Prospectus would conflict with the information in the Registration
Statement, the Pricing Prospectus or the Prospectus or would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances then
prevailing, not misleading, the Company will give prompt notice thereof to
Goldman, Sachs & Co. and, if requested by Goldman, Sachs & Co., will prepare and
furnish without charge to each Underwriter an Issuer Free Writing Prospectus or
other document that will correct such conflict, statement or omission; provided,
however, that this representation and warranty shall not apply to any statements
or omissions in an Issuer Free Writing Prospectus made in reliance upon and in
conformity with information furnished in writing to the Company by an
Underwriter through Goldman, Sachs & Co. expressly for use therein.

7. The Company covenants and agrees with the several Underwriters that the
Company will pay or cause to be paid the following: (i) the fees, disbursements
and expenses of the Company’s counsel and accountants in connection with the
registration of the Securities and the shares of Stock issuable upon conversion
of the Securities under the Act and all other expenses in connection with the
preparation, printing, reproduction and filing of the Registration Statement,
the Basic Prospectus, any Preliminary Prospectus, any Issuer Free Writing
Prospectus and the Prospectus and amendments and supplements thereto and the
mailing and delivering of copies thereof to the Underwriters and dealers;
(ii) the cost of printing or producing any Agreement among Underwriters, this
Agreement, the Indenture, the Blue Sky Memorandum, closing documents (including
any compilations thereof) and any other documents in connection with the
offering, purchase, sale and delivery of the Securities; (iii) all expenses in
connection with the qualification of the Securities and the shares of Stock
issuable upon conversion of the Securities for offering and sale under state
securities laws as provided in Section 5(d) hereof, including the fees and
disbursements of counsel for the Underwriters in connection with such
qualification and in connection with the Blue Sky survey; (iv) any fees charged
by securities rating services for rating the Securities; (v) the cost of
preparing the Securities; (vi) the fees and expenses of the Trustee and any
agent of the Trustee and the fees and disbursements of counsel for the Trustee
in connection with the Indenture and the Securities; and (vii) all other costs
and expenses incident to the performance of its obligations hereunder which are
not otherwise specifically provided for in this Section. It is understood,
however, that, except as provided in this Section, and Sections 9 and 12 hereof,
the Underwriters will pay all of their own costs and expenses, including the
fees of their counsel, transfer taxes on resale of any of the Securities by
them, and any advertising expenses connected with any offers they may make.

8. The obligations of the Underwriters hereunder shall be subject, in their
discretion, to the condition that all representations and warranties and other
statements of the Company herein are, at and as of each Time of Delivery, true
and correct, the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

(a) The Prospectus shall have been filed with the Commission pursuant to Rule
424(b) under the Act within the applicable time period prescribed for such
filing by the rules and regulations under the Act and in accordance with Section
5(a) hereof; the final term sheet contemplated by Section 5(a) hereof, and any
other material required to be filed by the Company pursuant to Rule 433(d) under
the Act, shall have been filed with the Commission within the applicable time
periods prescribed for such filings by Rule 433; no stop order suspending the
effectiveness of the Registration Statement or any part thereof shall have been
issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission and no notice of objection of the Commission to the
use of the Registration Statement or any post-effective amendment thereto
pursuant to Rule 401(g)(2) under the Act shall have been received; no stop order
suspending or preventing the use of the Prospectus or any Issuer Free Writing
Prospectus shall have been initiated or threatened by the Commission; and all
requests for additional information on the part of the Commission shall have
been complied with to your reasonable satisfaction;

(b) Sullivan & Cromwell LLP, counsel for the Underwriters, shall have furnished
to you such written opinion or opinions, dated such Time of Delivery, in form
and substance reasonably satisfactory to you, with respect to such matters as
you may reasonably request, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

(c) Latham & Watkins LLP, counsel for the Company, shall have furnished to you
their written opinions in form and substance substantially in the forms attached
as Annexes II(a) and (b) hereto, dated such Time of Delivery;

(d) Allen Lear, Interim General Counsel of the Company, shall have furnished to
you his written opinion in form and substance substantially in the form attached
as Annex II(c) hereto, dated such Time of Delivery;

(e) Morgan, Lewis & Bockius LLP, regulatory counsel for the Company, shall have
furnished to you their written opinion in form and substance substantially in
the form attached as Annex II(d) hereto, dated such Time of Delivery;

(f) On the date of the Prospectus at a time prior to the execution of this
Agreement, at 9:30 a.m. (New York City time) on the effective date of any post
effective amendment to the Registration Statement filed subsequent to the date
of this Agreement and also at each Time of Delivery, PricewaterhouseCoopers LLP
shall have furnished to you a letter or letters, dated the respective dates of
delivery thereof, in form and substance reasonably satisfactory to you and which
PricewaterhouseCoopers LLP is willing to perform and report upon, to the effect
set forth in Annex I hereto;

(g) (i) Neither the Company nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements incorporated by
reference in the Pricing Prospectus any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the Pricing Prospectus,
and (ii) since the respective dates as of which information is given in the
Pricing Prospectus there shall not have been any change in the capital stock
(except for de minimis issuances pursuant to the Company’s Direct Stock Purchase
Plan and 1999 Employee Stock Purchase Plan and de minimis issuances of common
stock upon the exercise of options outstanding on the date hereof) or long term
debt of the Company or any of its subsidiaries or any change, or any development
involving a prospective change, in or affecting the general affairs, management,
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries, taken as a whole, otherwise than as set forth or
contemplated in the Pricing Prospectus, the effect of which, in any such case
described in clause (i) or (ii), is in your opinion so material and adverse as
to make it impracticable or inadvisable to proceed with the public offering or
the delivery of the Securities being issued at such Time of Delivery on the
terms and in the manner contemplated in the Prospectus;

(h) On or after the Applicable Time (i) no downgrading shall have occurred in
the rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization”, as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the Act, and (ii) no such organization shall
have publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities;

(i) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the Exchange (ii) a suspension or material limitation in trading in
the Company’s securities on the Exchange; (iii) a general moratorium on
commercial banking activities declared by either Federal or New York State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (iv) the outbreak or
escalation of hostilities involving the United States or the declaration by the
United States of a national emergency or war or (v) the occurrence of any other
calamity or crisis or any change in financial, political or economic conditions
in the United States or elsewhere, if the effect of any such event specified in
clause (iv) or (v) in the judgment of the Representatives makes it impracticable
or inadvisable to proceed with the public offering or the delivery of the
Securities being delivered at such Time of Delivery on the terms and in the
manner contemplated in the Prospectus;

(j) The Company shall have complied with the provisions of Section 5(e) hereof
with respect to the furnishing of prospectuses on the New York Business Day next
succeeding the date of this Agreement; and

(j) Any actions required for the shares of Stock issuable upon conversion of the
Securities to be duly listed for quotation on the Exchange shall have been
taken;

(k) The Company shall have furnished or caused to be furnished to you at such
Time of Delivery certificates of officers of the Company reasonably satisfactory
to the Representatives as to the accuracy of the representations and warranties
of the Company herein at and as of such time, as to the performance by the
Company of all of its obligations hereunder to be performed at or prior to such
time, as to the matters set forth in subsections (a) and (e) of this Section and
as to such other matters as the Representatives may reasonably request; and

(l) The sale of Stock by the Company pursuant to the underwriting agreement,
dated the date hereof, between the Company and Goldman, Sachs & Co. and Merrill
Lynch, Pierce, Fenner and Smith Incorporated, as representatives of the
underwriters named therein, shall have occurred prior to or concurrently with
the sale of the Securities hereunder.

9. (a) The Company will indemnify and hold harmless each Underwriter against any
losses, claims, damages or liabilities, joint or several, to which such
Underwriter may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Basic Prospectus, any
Preliminary Prospectus, the Pricing Prospectus or the Prospectus, or any
amendment or supplement thereto, any Issuer Free Writing Prospectus or any
“issuer information” filed or required to be filed pursuant to Rule 433(d) under
the Act, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse each Underwriter for
any legal or other expenses reasonably incurred by such Underwriter in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in the Registration Statement, the Basic
Prospectus, any Preliminary Prospectus, the Pricing Prospectus or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, in reliance upon and in conformity with written information
furnished to the Company by any Underwriter through Goldman, Sachs & Co.
expressly for use therein.

(b) Each Underwriter will indemnify and hold harmless the Company against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Basic Prospectus, any Preliminary Prospectus, the
Pricing Prospectus or the Prospectus, or any amendment or supplement thereto, or
any Issuer Free Writing Prospectus, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Basic Prospectus, any Preliminary Prospectus, the
Pricing Prospectus or the Prospectus or any such amendment or supplement
thereto, or any Issuer Free Writing Prospectus, in reliance upon and in
conformity with written information furnished to the Company by such Underwriter
through Goldman, Sachs & Co. expressly for use therein; and will reimburse the
Company for any legal or other expenses reasonably incurred by the Company in
connection with investigating or defending any such action or claim as such
expenses are incurred.

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such subsection for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Underwriters on the other from the
offering of the Securities. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (c) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company on the one
hand and the Underwriters on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Underwriters on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Company bear to the total underwriting discounts and commissions received
by the Underwriters, in each case as set forth in the table on the cover page of
the Prospectus. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Underwriters on the
other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Underwriters agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Underwriters were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), no Underwriter
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to the
public were offered to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Underwriters’ obligations in this subsection
(d) to contribute are several in proportion to their respective underwriting
obligations and not joint.

(e) The obligations of the Company under this Section 9 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Underwriter
within the meaning of the Act and each broker-dealer affiliate of any
Underwriter; and the obligations of the Underwriters under this Section 9 shall
be in addition to any liability which the respective Underwriters may otherwise
have and shall extend, upon the same terms and conditions, to each officer and
director of the Company and to each person, if any, who controls the Company
within the meaning of the Act.

10. (a) If any Underwriter shall default in its obligation to purchase the
Securities that it has agreed to purchase hereunder, you may in your discretion
arrange for you or another party or other parties to purchase such Securities on
the terms contained herein. If within 36 hours after such default by any
Underwriter you do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure another party or other parties reasonably satisfactory to you to
purchase such Securities on such terms. In the event that, within the respective
prescribed periods, you notify the Company that you have so arranged for the
purchase of such Securities, or the Company notifies you that it has so arranged
for the purchase of such Securities, you or the Company shall have the right to
postpone such Time of Delivery for a period of not more than seven days, in
order to effect whatever changes may thereby be made necessary in the
Registration Statement or the Prospectus, or in any other documents or
arrangements, and the Company agrees to file promptly any amendments or
supplements to the Registration Statement or the Prospectus that in your opinion
may thereby be made necessary. The term “Underwriter” as used in this Agreement
shall include any person substituted under this Section with like effect as if
such person had originally been a party to this Agreement with respect to such
Securities.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Underwriter or Underwriters by you and the Company as
provided in subsection (a) above, the aggregate principal amount of such
Securities which remains unpurchased does not exceed one eleventh of the
aggregate principal amount of all the Securities, then the Company shall have
the right to require each non-defaulting Underwriter to purchase the principal
amount of Securities which such Underwriter agreed to purchase hereunder at such
Time of Delivery and, in addition, to require each non-defaulting Underwriter to
purchase its pro rata share (based on the principal amount of Securities which
such Underwriter agreed to purchase hereunder) of the Securities of such
defaulting Underwriter or Underwriters for which such arrangements have not been
made; but nothing herein shall relieve a defaulting Underwriter from liability
for its default.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Underwriter or Underwriters by you and the Company as
provided in subsection (a) above, the aggregate principal amount of Securities
which remains unpurchased exceeds one eleventh of the aggregate principal amount
of all the Securities to be purchased at such Time of Delivery, or if the
Company shall not exercise the right described in subsection (b) above to
require non-defaulting Underwriters to purchase Securities of a defaulting
Underwriter or Underwriters, then this Agreement (or, with respect to the Second
Time of Delivery, the obligations of the Underwriters to purchase and of the
Company to sell the Optional Securities) shall thereupon terminate, without
liability on the part of any non-defaulting Underwriter or the Company, except
for the expenses to be borne by the Company and the Underwriters as provided in
Section 7 hereof and the indemnity and contribution agreements in Section 9
hereof; but nothing herein shall relieve a defaulting Underwriter from liability
for its default.

11. The respective indemnities, agreements, representations, warranties and
other statements of the Company and the several Underwriters, as set forth in
this Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Underwriter or any controlling person of any Underwriter, or the Company,
or any officer or director or controlling person of the Company, and shall
survive delivery of and payment for the Securities.

12. If this Agreement shall be terminated pursuant to Section 10 hereof, the
Company shall not then be under any liability to any Underwriter except as
provided in Sections 7 and 9 hereof; but, if for any other reason, the
Securities are not delivered by or on behalf of the Company as provided herein,
the Company will reimburse the Underwriters through you for all out of pocket
expenses approved in writing by you, including fees and disbursements of
counsel, reasonably incurred by the Underwriters in making preparations for the
purchase, sale and delivery of the Securities, but the Company shall then be
under no further liability to any Underwriter except as provided in Sections 7
and 9 hereof.

13. In all dealings hereunder, you shall act on behalf of each of the
Underwriters, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Underwriter made or
given by you jointly as Representatives or by Goldman, Sachs & Co. on behalf of
you as the Representatives.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Underwriters shall be delivered or sent by mail or facsimile
transmission to you as the representatives in care of Goldman, Sachs & Co., 85
Broad Street, 23rd Floor, New York, New York 10004, Attention: Registration
Department; and if to the Company shall be delivered or sent by mail or
facsimile transmission to the address of the Company set forth in the
Registration Statement, Attention: Secretary; with a copy to Latham & Watkins
LLP, 555 Eleventh Street, NW, Suite 1000, Washington, DC 20004, Attention: Scott
C. Herlihy, facsimile number (202)637-2201; provided, however, that any notice
to an Underwriter pursuant to Section 9(c) hereof shall be delivered or sent by
mail or facsimile transmission to such Underwriter at its address set forth in
its Underwriters’ Questionnaire, which address will be supplied to the Company
by you upon request. Any such statements, requests, notices or agreements shall
take effect upon receipt thereof.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the underwriters are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
underwriters to properly identify their respective clients.

14. This Agreement shall be binding upon, and inure solely to the benefit of,
the Underwriters, the Company and, to the extent provided in Sections 9 and 11
hereof, the officers and directors of the Company and each person who controls
the Company or any Underwriter, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from any Underwriter shall be deemed a successor or assign by reason
merely of such purchase.

15. Time shall be of the essence of this Agreement. As used herein, the term
“business day” shall mean any day when the Commission’s office in Washington,
D.C. is open for business.

16. The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Underwriters, on the
other, (ii) in connection therewith and with the process leading to such
transaction each Underwriter is acting solely as a principal and not the agent
or fiduciary of the Company, (iii) no Underwriter has assumed an advisory or
fiduciary responsibility in favor of the Company with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Underwriter has advised or is currently advising the Company on other matters)
or any other obligation to the Company except the obligations expressly set
forth in this Agreement and (iv) the Company has consulted its own legal and
financial advisors to the extent it deemed appropriate. The Company agrees that
it will not claim that the Underwriters, or any of them, has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Company, in connection with such transaction or the process leading thereto.

17. This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Underwriters, or any of them, with
respect to the subject matter hereof.

18. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

19. The Company and each of the Underwriters hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

20. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.

21. Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives and other agents) are authorized to
disclose to any persons the U.S. federal and state income tax treatment and tax
structure of the potential transaction and all materials of any kind (including
tax opinions and other tax analyses) provided to the Company relating to that
treatment and structure, without the Underwriters, imposing any limitation of
any kind. However, any information relating to the tax treatment and tax
structure shall remain confidential (and the foregoing sentence shall not apply)
to the extent necessary to enable any person to comply with securities laws. For
this purpose, “tax structure” is limited to any facts that may be relevant to
that treatment.

1

If the foregoing is in accordance with your understanding, please sign and
return to us five counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Underwriters, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Underwriters and the Company.
It is understood that your acceptance of this letter on behalf of each of the
Underwriters is pursuant to the authority set forth in a form of Agreement among
Underwriters, the form of which shall be submitted to the Company for
examination upon request, but without warranty on your part as to the authority
of the signers thereof.

Very truly yours,

USEC Inc.

         
 
  By:   /s/ John C. Barpoulis
 
       
Accepted as of the date hereof on
behalf of each of the Underwriters:
 

  Name: John C. Barpoulis
Title: Senior Vice President &
Chief Financial Officer



Goldman, Sachs & Co.
 
 

By: /s/ Goldman, Sachs & Co.
 
 

 
 
 

(Goldman, Sachs & Co.)
 
 

Wachovia Capital Markets, LLC
By: /s/ Lear Beyer
 

 


 
 
 

Name: Lear Beyer
Title: Managing Director
 

 



2

SCHEDULE I

                      Principal Amount of   Aggregate Principal     Firm
Securities to   Amount of Optional     be Purchased   Securities to be          
  Purchased if             Maximum Option is             Exercised Underwriter  
             
Goldman, Sachs & Co.
  $ 332,500,000     $ 382,375,000  
Wachovia Capital Markets, LLC
    98,750,000       113,562,500  
Merrill, Lynch, Pierce, Fenner & Smith. Incorporated
    68,750,000       79,062,500  
Total
  $ 500,000,000     $ 575,000,000  
 
               

3

SCHEDULE II

(a) Issuer Free Writing Prospectuses not included in the Pricing Disclosure
Package:

(i) Electronic Roadshow

(ii) Press Release, dated September 14, 2007

(iii) Press Release, dated September 24, 2007

(b) Additional Documents Incorporated by Reference:

4